DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 13-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuseth et al. (US 20180311421), cited in IDS, in view of Siess (WO 201614663).
Regarding claim 1, Tuseth discloses a pump intended to be immersed in a fluid, comprising: a casing 320, 328, a brushless motor unit 316 at a lower part of the pump formed by: a Stator in which first magnetic elements are arranged, a rotor 302 comprising second magnetic elements intended for magnetic coupling with the first magnetic elements of the stator (Fig. 5B, section 0086, 0097, 0106, The rear portion of the pump housing defines a number of washing holes, also called bore portions, that enable fluid, such as blood, to flow through the rear portion of the pump housing and between a driving portion of the motor and a motor coupling element, which is partially visible in this figure. Fluid inlets are arranged in the rear portion of the pump housing. Between the fluid inlets and the fixing means is an impeller situated within a front portion of the pump housing. The hermetically sealed motor drive shaft inside the motor coupling element is of a smaller diameter than the motor coupling element, wherein the motor coupling element is suspended around the hermetically sealed motor drive shaft with the assistance of the bearing and a magnetic field that is generated due to one or more magnetic elements on the motor drive shaft and in the motor coupling element), a transmission shaft 524 connected to 606, 608 the rotor 302  and constituting an impeller 526 in its top part, the impeller being at the upper part of the pump (section 0106, the impeller rotates about its axis and draws fluid into the pump housing via the fluid inlet and the segmented arms via the interstitial space. The impeller comprises a body and a number of blades. The blades force fluid past the impeller with respect to the pump housing at a rate defined by the rotational speed of the impeller), 
However Tuseth does not disclose the impeller comprises at an apex an outlet pivot suitable for cooperating with a guide fixed to the casing, said guide having a shape complementary to that of the outlet pivot so as to hold said pivot stable in rotation and to form a clearance between the outlet pivot and the guide, and in that said guide comprises a central opening within the axis of revolution of the outlet pivot for a passage for fluid from the interior of the casing to the exterior, via the clearance and the opening. Siess discloses the impeller 3 comprises at an apex, an outlet pivot 12, suitable for cooperating with a guide 13 fixed to the casing, said guide having a shape complementary to that of the outlet pivot so as to hold said pivot stable in rotation (Figs. 1-2, page 8 lines 20-22,  the enlarged portion may be supported by, enclosed in, or entrapped in the cavity. The enlarged portion may be snap fitted into the cavity) and to form a clearance between the outlet pivot and the guide (Fig. 2, 4A-D, 9A), and in that said guide comprises a central opening within the axis of revolution of the outlet pivot 12 for a passage for fluid from the interior of the casing to the exterior, via the clearance and the opening (Figs. 9A, page 10 lines 4-6, the wall of the cavity comprises segments or sections separated by gaps . The gaps  allow blood to flow into the cavity to wash out the cavity, in particular for cooling the first bearing). This allows for the impeller to be supported in both axial and radial directions as well as allow blood to washout the guide and cool the bearing. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Tuseth by adding the impeller comprises at an apex an outlet pivot suitable for cooperating with a guide fixed to the casing as taught by Siess in order to facilitate the impeller to be supported in both axial and radial directions as well as allow blood to washout the guide and cool the bearing.
Concerning claim 2, Tuseth discloses the outlet pivot includes a projection 538 entering the central opening of the guide (Figs. 5B, 6A, section 0108, end portion of the diffuser is positioned at the outlet of the pump housing ).
With respect to claim 3, Tuseth discloses the guide is constituted by at least one vane 404 of a straightener and/or an inducer 305 (Figs. 3-4, sections 0087, 0090, A static diffuser, inside of the crown connector/coupling member, interferes with the flow of fluid to generate a desired fluid flow out of the main outlet and into the aorta. The crown connector/coupling member comprises one or more fluid outlet ports. Fluid flows over the static blades of the static diffuser, wherein the blades are orientated so to affect the orientation of fluid as it flows through the crown connector to the one or more fluid outlet ports).
Concerning claim 5, Tuseth discloses it is an axial pump (Section 0030, which is generally referred to as an axial flow impeller).
With respect to claim 6, Tuseth discloses the motor unit is a brushless motor with an external rotor (Fig, 6A, section 0115, Motor includes a motor drive shaft that extends into a portion of the motor that is partially surrounded by a motor coupling element 606. An end of the shaft includes a first set of magnets of a first polarity. The first set of magnets are housed in a hermetically sealed unit that encapsulates the magnet and drive shaft. The motor coupling element partially surrounds the hermetically sealed unit, wherein a second set of magnets of an opposing polarity are situated within the motor coupling element).
Regarding claim 7, Tuseth discloses the casing is provided with a top part comprising an upper end, the upper part of the casing forming a propulsion chamber propelling fluid towards the top end of the casing (Fig. 5B, section 0100, The segmented regions between the arms enable fluid to flow from the interstitial space and to join fluid being forced through the impeller, via the segmented arms), and a bottom part, the bottom part forming a stator 522 and being attached in a fixed manner to the top part of the casing (Section 0102, the bearing will generate heat as it supports movement of the motor coupling element with respect to the hermetically sealed motor drive shaft. Fluid can flow through the interstitial space between the motor and the motor coupling element to cool the bearing. The segmented arms, and/or bore holes, enable fluid to flow away from the bearing. Thus fluid can flow through washing holes and into the interstitial space, cool the bearing and mix with fluid being drawn into the impeller via the fluid inlets): the pump comprises at least one side opening 514 between the top part of the casing and the bottom part of the casing, and forming an inlet chamber for the fluid to enter from the exterior towards the propulsion chamber (section 0106, the impeller rotates about its axis and draws fluid into the pump housing via the fluid inlet  and the segmented arms via the interstitial space); the rotor is in the form of a bell at least partially covering the stator head (Figs. 6A,B), the bell having at least one opening in its top part so as to create a reverse flow of the fluid from the inlet chamber right up to the base of the stator via a passage between the rotor and the stator (Fig. 6A, section 0116, fluid flows into fluid inlets and mixes with fluid exiting between the segmented arms. As discussed previously, the segmented arms may be replaced by a continuous arm having one or more bore holes to achieve the same fluid flow effect); and the transmission shaft comprises at least one connecting arm 651 making it possible to hold the bell above the stator, the axis of the transmission shaft being superposed with the axis of rotation of the bell (Fig. 6B, section 0118, a first magnet of a first polarity is arranged on an end of motor shaft within the motor housing part. A second magnet of a second different polarity is positioned opposite the first magnet in the pump part, wherein movement of the shaft and thus the first magnet is replicated by the second magnet 656. This form of coupling is defined as axial coupling).
Concerning claim 8, Tuseth discloses it comprises side vanes 552 arranged between the bell and the transmission shaft  and intended to guide the reverse flow in the passage between the rotor and the stator (Figs. 5C-D, 6A, sections 0112, 0116, 0119, flow impeller comprises a first set of blades and a second set of blades , wherein the first set of blades are longer than the second set of blades . The distribution of different shaped and angled blades gives the mixed flow impeller a partial radial outlet, as well as an axial outlet. Fluid flows into fluid inlets and mixes with fluid exiting between the segmented arms. As discussed previously, the segmented arms may be replaced by a continuous arm having one or more bore holes to achieve the same fluid flow effect. The interstitial space allows fluid to flow around a bearing that supports the pump part with respect to the motor housing part).
With respect to claim 9, Tuseth discloses side vanes 552 are directional or have a curvature (Fig. 5C-D, section 0112, flow impeller comprises a first set of blades and a second set of blades , wherein the first set of blades are longer than the second set of blades . The distribution of different shaped and angled blades gives the mixed flow impeller a partial radial outlet, as well as an axial outlet). 
Regarding claim 10, Tuseth discloses at least one connecting arm constitutes said side vanes (Fig. 5C-D, section 0112, flow impeller comprises a first set of blades and a second set of blades , wherein the first set of blades are longer than the second set of blades . The distribution of different shaped and angled blades gives the mixed flow impeller a partial radial outlet, as well as an axial outlet).
Concerning claim 11, Tuseth discloses it is an intraventricular heart pump intended to be fixed at the apex of a heart, the passage between the rotor and the stator opening directly in the zone where the internal wall of the ventricle and the external wall of the stator meet (section 0010, Examples of intra-cardiac walls include, but are not limited to the atrial septum between the right and left atria and the interventricular septum between the right and left ventricles. An extra-cardiac wall can be an anatomical wall between the inside and the outside of the heart for example the wall between the inside of the left atrium, of the right atrium, of the left ventricle or of the right ventricle and the outside of the heart and also the aortic wall).
Regarding claim 13, Tuseth discloses operation the bell and the transmission shaft are intended to be in magnetic suspension by virtue of the magnetic elements, the bottom end of the transmission shaft and the top end of the stator cooperating so as to hold the transmission shaft within its axis of revolution in the rotation phase (Fig. 6B, section 0118, a first magnet of a first polarity is arranged on an end of motor shaft within the motor housing part. A second magnet of a second different polarity is positioned opposite the first magnet in the pump part, wherein movement of the shaft and thus the first magnet is replicated by the second magnet 656. This form of coupling is defined as axial coupling).
Concerning claim 14, Tuseth discloses top end of the stator includes a concave pivot zone Suitable for receiving the convex bottom end, called inlet pivot, of the transmission shaft (Fig. 8, Section 0124, Bearing relates to bearing from FIG. 6A, and is positioned such that it rotatably couples the hermetically sealed unit to the motor coupling element , thereby enabling rotation of the motor coupling element about the bearing axis. Magnetic components relate to the second magnet situated within the motor coupling element from FIG. 6A. The magnetic components are fixably attached to the motor coupling element so that movement of the magnet within hermetically sealed unit is translated to the motor coupling element. Impeller is coupled to the motor coupling element so that movement of the magnet within the hermetically sealed unit is also translated to the impeller. Diffuser is coupled to the impeller via a bearing (not shown) and to the pump housing. The impeller rotates about its longitudinal axis, whilst the diffuser 818 remains fixed).
With respect to claim 15, Tuseth discloses the top end of the stator includes a convex pivot zone suitable for receiving the concave bottom end, called inlet pivot, of the transmission shaft (Fig. 8, Section 0124, Bearing relates to bearing from FIG. 6A, and is positioned such that it rotatably couples the hermetically sealed unit to the motor coupling element , thereby enabling rotation of the motor coupling element about the bearing axis. Magnetic components relate to the second magnet situated within the motor coupling element from FIG. 6A. The magnetic components are fixably attached to the motor coupling element so that movement of the magnet within hermetically sealed unit is translated to the motor coupling element. Impeller is coupled to the motor coupling element so that movement of the magnet within the hermetically sealed unit is also translated to the impeller. Diffuser is coupled to the impeller via a bearing (not shown) and to the pump housing. The impeller rotates about its longitudinal axis, whilst the diffuser 818 remains fixed).
Regarding claim 16, Tuseth discloses the transmission shaft includes a top part equipped with vanes , allowing main fluid to be drawn from the inlet chamber to the outlet of the pump (Fig. 5D, Section 0112, The mixed flow impeller comprises a first set of blades and a second set of blades, wherein the first set of blades are longer than the second set of blades. The distribution of different shaped and angled blades gives the mixed flow impeller a partial radial outlet, as well as an axial outlet).
Concerning claim 17, Tuseth discloses at an inlet of the top part of the casing, an inductor equipped with guide vanes in order to make the flow of the fluid linear in the direction of the top part of the transmission shaft; the impeller comprising a central body with a flared shape, intended to create kinetic energy; at least one helical vane, produced around said central body; this helical vane having a flared external profile and including turns having an increasing winding pitch that tends towards infinity; the internal volume of the casing being complementary to the flared shape of said at least one helical vane (Fig. 5D, Section 0112, The mixed flow impeller comprises a first set of blades and a second set of blades, wherein the first set of blades are longer than the second set of blades. The distribution of different shaped and angled blades gives the mixed flow impeller a partial radial outlet, as well as an axial outlet).
With respect to claim 18, Tuseth discloses the intraventricular heart pump is intended to be fixed at the apex of a left ventricle or of a right ventricle or of a systemic ventricle (section 0010, Examples of intra-cardiac walls include, but are not limited to the atrial septum between the right and left atria and the interventricular septum between the right and left ventricles. An extra-cardiac wall can be an anatomical wall between the inside and the outside of the heart for example the wall between the inside of the left atrium, of the right atrium, of the left ventricle or of the right ventricle and the outside of the heart and also the aortic wall).
Claim Objections
Claim(s) 12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792